Citation Nr: 0026681	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-11 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1963 to March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connected for bilateral hearing loss and evaluated 
the disability as 40 percent from the effective date of the 
grant of service connection, January 27, 1998.  


FINDINGS OF FACT

1.  The veteran has had level VII hearing loss in both ears 
for the entire period since the effective date of the grant 
of service connection.  There has been no showing of an 
exceptional hearing pattern as defined in the regulations.

2.  Neither the old or new rating criteria for rating hearing 
loss is more favorable to the veteran.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
bilateral hearing loss disability have not been met at any 
time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.85, 4.86, 4.87, and Diagnostic Code 
6100 (1998, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's April 1963examination for entrance into service 
showed normal bilateral hearing.  The January 1965 separation 
examination showed defective hearing.

Private medical records dated from August 1981 to April 1998 
show that the veteran was seen for evaluation of his 
bilateral hearing loss.  

The veteran was accorded a VA audiological examination in 
June 1998.  At that time, his reported medical history 
reflected hearing difficulties since 1964.  There was 
reported noise exposure during service and post service.

On examination, the mastoids were negative.  The tympanic 
membranes were easily visualized.  There was no evidence of 
perforation or retraction.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	40	75	80	85	70 
Left	40	70	80	75	60 

Speech recognition was 66 percent in the right ear and 62 
percent in the left ear.  

The audiologic testing was interpreted as revealing a mild to 
severe sensory neural loss of hearing sensitivity from 500 to 
4000 hertz in the right ear and moderate to severe sensory 
neural loss of hearing sensitivity from 500 to 4000 hertz in 
the left ear.  

VA outpatient treatment record dated in April 1999 shows that 
the veteran was seen for audiologic reassessment.  The 
results showed bilateral sensorineural hearing loss ranging 
from mild to moderate in the right ear and from moderate to 
profound in the left ear.  Speech recognition scores were 
poor in both ears.  The range of useful hearing was judged as 
adequate in both ears.   

Pertinent Law and Regulations

Initially, the Board finds that the veteran's claim is well 
grounded. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A veteran's assertion that the disability 
has worsened serves to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In the 
instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board also finds 
that VA has complied with its obligation to assist the 
veteran with the development of his claim.  38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.

The VA has changed the regulations pertaining to the 
evaluation of hearing loss.  These changes became effective 
June 10, 1999.

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

The pertinent regulations where not intended to contain any 
substantive changes that affect this particular case, but to 
add certain provisions that were already the practice of VA.  
64 FR 25202 (1999), codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  In this 
regard, the RO has had the opportunity to evaluate the 
veteran's claim under the new regulations.  Thus, a remand is 
not necessary.

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.

Under the old regulations, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  VA Regulations - Title 38 Code 
of Federal Regulations Schedule for Rating Disabilities - 
Transmittal Sheet 23 (October 22, 1987).  See 52 Fed. Reg. 
44117-44122 (1987) and correction 52 Fed. Reg. 40439 (1987).  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations. The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I. 64 FR 25202, (1999) (codified at 38 C.F.R. § 4.85).

The new regulations added the provisions of 38 C.F.R. § 4.86 
(1999), which provide that:

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Analysis

The Board has considered the veteran's argument that his 
hearing loss is more severe than reflected by the current 
rating evaluation.  However, the evidence clearly weighs 
against the assignment of a rating in excess of 40 percent in 
this case.

The requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
an evaluation of hearing loss.  The evaluation of hearing 
loss is reached by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing thresholds at 
all frequencies were not 55 decibels or worse, and he did not 
have a 30 decibel hearing loss or less at 1000 decibels.  
Testing clearly shows that he does not have an exceptional 
pattern of hearing loss so as to warrant evaluation under 38 
C.F.R. § 4.86.  

In interpreting the VA audiological examination, the results 
do not demonstrate that the veteran's overall hearing loss is 
severe enough to warrant a rating in excess of 40 percent 
under either the old or new rating schedule.  In considering 
the test results, the veteran has level "VII" hearing loss, 
both ears.  

The only evidence in favor of the veteran's claim consists of 
his statements as to the severity of his disability.  However 
these statements are not probative of whether he has a 
hearing loss which meets the specific criteria for a rating 
in excess of 40 percent.  The clinical evidence of records is 
probative of this question, and it unanimously shows that the 
veteran's bilateral hearing loss does not meet or approximate 
the criteria for a rating in excess of 40 percent.  For the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The veteran has not asserted, and the record does not raise, 
the question of entitlement to an extraschedular evaluation.  
The veteran's disability has not required any periods of 
hospitalization, and there is no evidence that it has caused 
marked interference with employment.  Shipwash, 38 C.F.R. 
§ 3.321 (1999).


ORDER

A rating in excess of 40 percent for bilateral hearing loss 
is denied.  



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



 

